DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/30/2021 in which claims 1, 3-30 are presented for examination.

Priority
Acknowledgment is made of the provisional application 62/514,732, filed on 6/02/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 14, 15, 18, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HSU et al. US 20120265787 A1 (hereinafter referred to as “HSU”) in view of Hunter et al. US 20140006951 A1 (hereinafter referred to as “Hunter”) and further in view of Mckenzie et al. US 20160189198 A1 (hereinafter referred to as “Mckenzie”).

As per claim 1, HSU teaches:
An electronic device, comprising:
one or more processors (HSU, [0013]); 
memory (HSU, [0013]); and 
one or more programs stored in memory, the one or more programs including instructions for: 
obtaining impressions associated with at least one of the electronic device or additional electronic devices communicatively coupled to the electronic device (HSU, [0044] – Queries from query logs are interpreted as impressions based on paragraph [0215] from the pending application’s specification),
Although HSU teaches one source, HSU doesn’t go into detail about a plurality of other sources, however, Hunter teaches:
wherein obtaining the impressions comprises:
for each source of a plurality of sources associated with at least one of the electronic device or the additional electronic devices communicatively coupled to the electronic device:
collecting data from the source (Hunter, [0144] – A system that can amalgamate content from a plurality of content providers or sources and may provide a single space (such as an electronic programme guide or EPG) which a user can easily navigate to find the desired content without having to move between different user interfaces); 
determining whether the data collected from the source are associated with one or more user activities (Hunter, [0145] – Users can be subscribed to specific content, and the subscription serves as an indication that the user has taken action to make the content available to them.  The action done by a user to subscribe is interpreted as a user activity); 
in accordance with a determination that the data collected from the source are associated with one or more user activities, including the data in the impressions (Hunter, [0153] – Based on the subscription, an Electronic Programme Guide can be customized, wherein the data from the subscription is included in the guide which contains impressions from the user); and
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify HSU’s invention in view of Hunter in order to include multiple sources for a user subscription; this is a known technique which has been used in similar devices in the field of data aggregation for user consumption of data.  This would have also yielded predictable results such as providing specific content to users to which the users subscribe from one or more sources (Hunter, paragraph [0145]).
Although HSU as modified teaches a subscription for users to receive content, there’s not a clear teaching that parameters can be in place to filter out content to which the user doesn’t subscribe, however, Mckenzie teaches:
in accordance with a determination that the data collected from the source are not associated with one or more user activities, not including the data in the impressions (Mckenzie, [0050] – User can set limitations, requirements, criteria, or filters to be used when searching for content creators. For example, the user can filter content creator search results based on views, subscribers, average view percentage, likes, comments, demographics, and many other criteria);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify HSU’s invention as modified in view of Mckenzie in order to include parameters to filter content that isn’t part of a subscription of users; this is a known technique which has been used in similar devices in the field of data aggregation for user consumption of data.  This would have also yielded predictable results such as providing specific content to users to which the users subscribe from one or more sources (Mckenzie, paragraph [0050]).
determining one or more concepts based on the impressions (HSU, [0044] – Categories, attributes, values are interpreted as concepts); 
generating a representation of a collection of user-specific information including the one or more determined concepts (HSU, [0046] – Semantic query patterns may be identified algorithmically from information stored in query logs and/or the entity store); and 
providing one or more suggestions to a user based on the representation of the collection of user-specific information (HSU, [0044] – Search queries may also be received by the receiving component from one or more query logs having historical query information included therein for one or both of a particular user and a group of users as a whole. Received search queries, or portions thereof, may be semantically analyzed, as further described herein, to identify one or more query formulation suggestions to present to the user as suggestions for formulating the current search query).

As per claim 3, HSU as modified teaches:
The electronic device of claim 1, wherein the impressions comprise one or more of:
a plurality of files, a plurality of search queries, and a plurality of user inputs (HSU, [0044] – Queries from query logs are interpreted as impressions).

As per claim 4, HSU as modified teaches:
The electronic device of claim 1, wherein determining one or more concepts based on the impressions comprises determining one or more topics based on the impressions (HSU, [0044] – Categories are interpreted as topics).

As per claim 5, HSU as modified teaches:
The electronic device of claim 4, wherein determining one or more topics based on the impressions comprises: 
analyzing the impressions (HSU, [0012] – Exact and/or comparable item matches may be determined via semantic analysis); 
generating a query based on analysis of the impressions (HSU, [0044] – Received search queries, or portions thereof, may be semantically analyzed); 
performing a similarity search based on the query and an index structure (HSU, [0026] – Weights or scores indicating relative degrees of similarity [0031] – Entity index.  Paragraph); and 
determining the one or more topics based on the similarity search result (HSU, [0012] – Items such as categories are determined.  A presented item is selected for presentation based on a similarity metric).

As per claim 6, HSU as modified teaches:
The electronic device of claim 1, wherein determining one or more concepts based on the user-activity data comprises determining one or more entities based on the impressions (HSU, [0044] – Information corresponding to exact entity matches).

As per claim 7, HSU as modified teaches:
The electronic device of claim 6, wherein determining the one or more entities comprises:
analyzing the impressions (HSU, [0057] – Algorithms are used to semantically analyze search queries, wherein search queries are interpreted as impressions); 
detecting structured information based on the analysis of the impressions (HSU, [0039] – Indexes are interpreted as structured information); and 
determining the one or more entities based on the detected structured information (HSU, [0039] – Indexes.  Paragraph [0044] – Information corresponding to exact entity matches).

As per claim 8, HSU as modified teaches:
The electronic device of claim 7, wherein detecting the structured information is based on at least one of: 
pattern recognition and natural language processing (HSU, [0046] – Semantic query patterns and common phrases are interpreted as pattern recognition and NPL).

As per claim 11, HSU as modified teaches:
The electronic device of claim 1, wherein determining the one or more concepts based on the impressions comprises determining one or more repeated user inputs based on the impressions (HSU, [0025] – The information in the entity store may also include common queries that previously have been issued or submitted to the search engine, in addition to popular or frequently selected interpretations).

As per claim 14, HSU as modified teaches:
The electronic device of claim 1, wherein generating, based on the one or more determined concepts, the representation of the collection of user-specific information comprises:
performing at least one of a categorizing and a ranking of the one or more determined concepts (HSU, [0025] – Weights or scores associated with entities/categories/attributes/attribute values, and the like.  Paragraph [0067] - Many possible ranking algorithms are possible); and 
generating the representation of the collection of user-specific information based on the results of the at least one of the categorizing and ranking of the one or more determined concepts (HSU, [0069] – The query logs construct a trie where the trie can be based on categories).

As per claim 15, HSU as modified teaches:
The electronic device of claim 14, wherein performing at least one of a categorizing and a ranking of the one or more concepts comprises:
generating a score for each of the one or more determined concepts, the score indicating at least one of:
a confidence level associated with the determined concept, and a level of user interest in the determined concept (HSU, [0025] – Weights or scores associated with entities/categories/attributes/attribute values); 
ranking the one or more determined concepts based on the score associated with each of the one or more determined concepts (HSU, [0067] – Ranking algorithms are possible).

As per claim 18, HSU as modified teaches:
The electronic device of claim 1, wherein providing the one or more suggestions to the user is performed by one or more querying clients with access to the representation of the collection of user-specific information (HSU, [0044] – Search queries may also be received by the receiving component from one or more query logs having historical query information included therein for one or both of a particular user and a group of users as a whole. Received search queries, or portions thereof, may be semantically analyzed, as further described herein, to identify one or more query formulation suggestions to present to the user as suggestions for formulating the current search query.  Paragraph [0043] – The semantic suggestion generator may in actuality include a plurality of computing devices in communication with one another, wherein computing devices are interpreted as querying clients).

Claim 26 is directed to a non-transitory computer-readable storage medium performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 26.

Claim 27 is directed to a method performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 27.

As per claim 30, HSU as modified teaches:
The electronic device of claim 1, the one or more programs further including instructions for:
obtaining one or more additional impressions (Mckenzie, [0064] – Users can select an option to “get more like it”, wherein this is interpreted as the ability to obtain additional impressions from an original result set of impressions);
detecting, based on the one or more additional impressions, a negative polarity (Mckenzie, [0064] – A user may select “dislike or remove”, wherein this is interpreted as a negative polarity); and
in accordance with detecting the negative polarity, removing a concept of the one or more determined concepts from the representation of the collection of user-specific information (Mckenzie, [0064] – A user may select “dislike or remove”, wherein this is interpreted as a negative polarity which would remove the result from representation).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie and further in view of Subramanya et al. US 20150220972 A1 (hereinafter referred to as “Subramanya”).

As per claim 9, HSU doesn’t go into detail about social networking, however, Subramanya teaches:
The electronic device of claim 1, wherein determining the one or more concepts based on the impressions comprises determining one or more user's social statuses based on the impressions (Subramanya, [0056] – Social Status is a collected attribute of the user).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Subramanya in order to collect social status information of a user; this is a simple substitution of one known element of concepts for social status which is known in various social media sources.  This would have yielded predictable results such as collecting various user-level attributes from different sources (Subramanya, paragraph [0056]).

As per claim 10, HSU as modified teaches:
The electronic device of claim 9, wherein determining the user's social status comprises:
identifying user's social status related information based on the impressions (Subramanya, [0056] – Social Status is a collected attribute of the user.  Paragraph [0057] – User interaction with websites are interpreted as impressions); and 
determining the one or more user's social statuses based on the user's social status related information (Subramanya, [0056] and [0057]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter and further in view of Collins et al. US 20140372468 A1 (hereinafter referred to as “Collins”).

As per claim 12, HSU as modified doesn’t go into detail about repeated user inputs over a period of time that reaches a threshold, however, Collins teaches:
The electronic device of claim 11, wherein determining the one or more repeated user inputs comprises: 
collecting user inputs for a predetermined duration of time (Collins, [0047]); and 
identifying one or more repeated user inputs based on the collected user inputs (Collins, [0047]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Collins in order to count the number of user interactions within time period; this is advantageous because it allows the system to determine which entities are most popular in a recent timeline (Collins, paragraph [0047]).

As per claim 13, HSU as modified teaches:
The electronic device of claim 12, wherein identifying the one or more repeated user inputs comprises:
determining whether the number of times that a substantially similar user input is received satisfies a threshold condition (Collins, [0047]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie and further in view of Kapur et al. US 20050080795 A1 (hereinafter referred to as “Kapur”).

As per claim 16, HSU doesn’t go into detail about updating a representation of user-specific information with additional impressions, however, Kapur teaches:
The electronic device of claim 1, further comprising:
determining whether additional impressions are available (Kapur, [0151] – A new set of query logs is interpreted as additional impressions); 
in accordance with a determination that additional impressions are available, generating one or more additional concepts based on the additional impressions (Kapur, [0151] – An existing unit dictionary may be updated, wherein the unit dictionary is interpreted to be containing concepts); and 
updating the representation of the collection of user-specific information with the additional concepts (Kapur, [0151]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Kapur in order to update representations of user-specific information with additional data; this is advantageous because it allows the system to continuously review query log files and update a unit dictionary with the new information (Kapur, paragraph [0151]).

As per claim 17, HSU doesn’t go into detail about removing information, however, Kapur teaches:
The electronic device of claim 1, further comprising: 
removing one or more concepts from the representation of the collection of user-specific information (Kapur, [0098] – May also prune the list to remove any entries that are not units in concept network).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Kapur in order to remove some information; this is advantageous because it allows the system to prune unwanted information from the collection (Kapur, paragraph [0098]).

Claims 19-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie and further in view of Ledet et al. US 9998552 B1 (hereinafter referred to as “Ledet”).

As per claim 19, HSU doesn’t go into detail about user data being queried or requested, however, Ledet teaches:
The electronic device of claim 1, wherein providing the one or more suggestions to the user based on the representation of the collection of user-specific information comprises:
receiving, from a querying client, one or more queries requesting user-specific information (Ledet, Abstract – User data is queried.  Column 6, lines 9-17 – A local file system is searched for internet searches from a user, wherein internet searches are interpreted as user-specific information); 
in response to the one or more queries, determining the requested user-specific information based on the representation of the collection of user-specific information (Ledet, column 6, lines 9-17 – Keywords are searched and whichever search history contains the keywords are the determined user-specific information); and 
providing the requested user-specific information to the querying client (Ledet, column 6, lines 9-17 – The results of the query of keywords are returned for processing).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Ledet in order to request for user specific information; this is advantageous because it allows the system to create a medium with pertinent websites with which the user has previously interacted (Ledet, column 6, lines 9-17).

As per claim 20, HSU as modified teaches:
The electronic device of claim 19, wherein the querying client is associated with the electronic device, wherein the electronic device stores the representation of the collection of user-specific information (Ledet, Abstract – The application which executes queries for user-specific information is on a personal device of a user).

As per claim 21, HSU as modified teaches:
The electronic device of claim 19, wherein the querying client is associated with one of the additional electronic devices communicatively coupled to the electronic device, wherein the additional electronic devices remotely access or retrieve from the electronic device the representation of the collection of user-specific information (Ledet, Abstract – Local and remote data can be collected by the application.  See also column 3, lines 45-50 which teaches local and remote systems).

As per claim 23, HSU as modified teaches:
The electronic device of claim 19, further comprising:
determining the one or more suggestions based on the requested user-specific information (HSU, [0044]); and 
providing the determined one or more suggestions to the user (HSU, [0044]).

As per claim 25, HSU as modified teaches:
The electronic device of claim 1, wherein providing the one or more suggestions to the user based on the representation of the collection of user-specific information comprises:
providing the representation of the collection of user-specific information to one or more querying clients associated with at least one of the additional electronic devices communicatively coupled to the electronic device (Ledet, column 6, lines 9-17 – The results of the query of keywords are returned for processing); 
determining, by the one or more querying clients associated with at least one of the additional electronic devices communicatively coupled to the electronic device, one or more suggestions based on the representation of the collection of user-specific information (Ledet, Abstract – The application processes query responses to determine the current interests of a user to suggest a topic of the medium to the user); and 
providing, by the one or more querying clients associated with at least one of the additional electronic devices communicatively coupled to the electronic device, the one or more suggestions to the user (Ledet, Abstract – The application then creates a medium with a topic and populates the medium with content generated from the query responses such as webpage links, photos, etc.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie in view of Ledet and further in view of Chadha et al. US 20160085827 A1 (hereinafter referred to as “Chadha”).

As per claim 22, HSU as modified with Ledet doesn’t go into detail about a lexicon, however, Chadha teaches:
The electronic device of claim 19, wherein the requested user-specific information includes one or more names, the one or more programs further comprising instructions for:
updating, by the querying client, a lexicon associated with the querying client based on the one or more names (Chadha, [0117]); 
receiving a user input (Chadha, [0116] – A user review is interpreted as a user input);
in response to receiving the user input, performing, by the querying client, at least one of auto-correction, prediction, or auto-capitalization of the user input based on the updated lexicon (Chadha, [0116] and [0117]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention as modified in view of Chadha in order to provide a lexicon for correction; this is advantageous because it allows the system to detect any errors and correct them (Chadha, paragraph [0117]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie in view of Ledet and further in view of Sandoval et al. US 20090216563 A1 (hereinafter referred to as “Sandoval”).

As per claim 24, HSU as modified with Ledet doesn’t go into detail about permissions of accessing the user-specific information teaches:
The electronic device of claim 19, further comprising:
prior to providing the requested user-specific information to the querying client, determining whether the querying client is authorized to access at least part of the requested user-specific information (Sandoval, [0047] – Permissions for accessing all or a portion of the electronic profile);
in accordance with a determination that the querying client is authorized to access at least part of the requested user-specific information, adapting the requested user-specific information (Sandoval, [0047]); and 
providing the adapted user-specific information to the querying client (Sandoval, [0047]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention as modified in view of Sandoval in order to include permissions; this is a known element of data storage which has been used to improve security in other devices (Sandoval, paragraph [0045]).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over HSU in view of Hunter in view of Mckenzie and further in view of Berkhin et al. US 20170308609 A1 (hereinafter referred to as “Berkhin”).

As per claim 28, although HSU teaches data collection that is associated with user activities, HSU isn’t entirely clear on whether a user has interacted with the data that is collected from the query, however, Berkhin teaches:
The electronic device of claim 1, wherein determining whether the data collected from each source of the plurality of sources are associated with one or more user activities is based on a determination of whether a user has interacted with the data collected (Berkhin, [0096] – The user interaction can include selecting or hovering over a displayed result or not selecting any of the results which results in a user engagement measure, wherein this is interpreted as interaction with data that is collected from a query).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify HSU’s invention in view of Berkhin in order to track user interaction; this is a known technique in the field of improving searches.  This would have yielded predictable results such as generating a performance metric from the user interaction data (Berkhin, paragraph [0096]).

As per claim 29, HSU teaches:
The electronic device of claim 28, wherein the determination of whether a user has interacted with the data collected is based on at least one of: 
detection of a user input, gaze detection, speech recognition, or motion sensing (Berkhin, [0096] – user input).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soni et al. US 20170308552 A1 teaches relevancy evaluation for image search results (Title).
Grigorik et al. US 20090164408 A1 teaches obtaining information regarding the relevance of and/or likelihood of interest in the data objects by searching for online social engagement with the data objects by one or more users, so as to define social engagement data; and ranking and/or filtering the data objects for relevance of and/or likelihood of interest based on the social engagement data (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 20, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152